DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          NILZA CORDERO,
                              Appellant,

                                    v.

                 SAFEPOINT INSURANCE COMPANY,
                            Appellee.

                              No. 4D21-2992

                         [December 22, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE18-
005346 (08).

  Wm. Allen Bonner of South Florida Appeals, P.A., Miami, and
Matthew Baldwin of Vargas, Gonzalez, Baldwin, Delombard, LLP, Coral
Gables, for appellant.

  Patrick M. Chidnese and Frieda C. Lindroth of Bickford & Chidnese,
LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.